FINE, J.
¶ 46. (dissenting). As we have recognized, "John Henry Wigmore has characterized cross-examination as 'beyond any doubt the greatest legal engine ever invented for the discovery of truth.' 5 Wigmore, Evidence § 1367 (Chadbourn rev. 1974)." State v. Yang, 2006 WI App 48, ¶ 11, 290 Wis. 2d 235, 245, 712 N.W.2d 400, 405. Indeed, the right of cross-examination is the cornerstone of our judicial systems —both criminal and civil. See Struckman v. Burns, 534 A.2d 888, 892 (Conn. 1987) (recognizing common-law right in civil cases; not deciding whether recognition of the same right in civil cases is compelled by due process). This right applies even when the witness is *830one selected by the trial court because he or she is deemed to be impartial. See Wis. Stat. Rules 906.14(1) ("The judge may, on the judge's own motion or at the suggestion of a party, call witnesses, and all parties are entitled to cross-examine witnesses thus called."); 907.06(1) ("The judge . . . may appoint [expert] witnesses of the judge's own selection. . . . The witness shall be subject to cross-examination by each party.").
¶ 47. The legislature recognized the significance of the right to cross-examine when it authorized cross-examination of expert witnesses called by the parties. See Wis. Stat. § 102.17(l)(d)l. Consistent with Wis. Stat. Rule 907.06, the legislature also permitted the tribunal here to appoint "an impartial, competent physician" to report on the physician's analysis of the contested medical issues. Wis. Stat. § 102.17(l)(g). But rather than expressly permitting the parties to cross-examine the tribunal's witness, as do Rules 906.14(1) and 907.06(1), the legislature declared that the parties "shall have an opportunity to rebut such report on further hearing." § 102.17(l)(g). The Majority construes "rebut" restrictively; I would not. Accordingly, I respectfully dissent.
¶ 48. I agree that the word "rebut" does not say, in haec verba, "cross-examine." But the right to "rebut" what a witness (either expert or lay) says (either by admissible hearsay, the case here, or by actual testimony) is hollow without the right to cross-examine, if that is possible. Thus in Struckman, although reports of out-of-state medical experts could be received even though the experts could not be subpoenaed for trial because they were outside the court's territorial jurisdiction, the party against whom the reports were offered could cross-examine at an out-of-state deposition. *831Struckman, 534 A.2d at 889-894. In my view, this is an irreducible minimum of "fair play." See Majority, ¶ 30.
¶ 49. Although, as the Majority notes, Aurora Consolidated Health Care and Sentry Insurance could submit additional materials, the essence of "fair play" is not only the right to introduce written materials but, crucially, the right to explore the "impartial" physician's methodology and analysis in order to discern flaws in his or her conclusions, which will, in reality, be dispositive. Without that right, to paraphrase a conundrum that was current as I was growing up-"Yes, you may go swimming, but don't go near the water, "-although Aurora and Sentry may participate in the proceeding, they cannot do so meaningfully.
¶ 50. In my view, "rebut" must encompass the right to cross-examine, whether at a hearing or by deposition. Thus, I respectfully dissent.